Citation Nr: 1544588	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, including chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for irritable bowel syndrome (IBS)

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for diverticulitis of the colon.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1990 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  [In March 2012, the RO granted an increased 50 percent rating for PTSD, effective March 22, 2010; as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]  In March 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.

The Veteran had also initiated appeals regarding an earlier effective date for the award of service connection for PTSD, service connection for shin splints, service connection for sleep apnea (also claimed as a respiratory problem), and service connection for coronary artery spasm.  However, following the issuance of a March 2012 statement of the case, the Veteran specifically excluded these issues on his April 2012 VA Form 9 and did not file a timely substantive appeal with regard to any of these issues.  Consequently, those matters are not before the Board.

The issue of entitlement to service connection for sleep disturbances has been raised by the record (in a September 2013 VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's DD Form 214 confirms that he served in Southwest Asia from November 1990 to April 1991.  Service connection may be established for a Persian Gulf Veteran (i.e., a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War) who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

At his March 2015 hearing, the Veteran testified that he had been "going through the Social Security Disability process."  A request to the Social Security Administration (SSA) for a complete set of records pertaining to the Veteran, including any decision(s) and all medical evidence considered in making the decision(s), is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Service Connection for Disability Manifested by Fatigue, including CFS

The Veteran contends that he currently has a disability manifested by fatigue as a result of his service in Southwest Asia or as secondary to a service-connected disability (to include arthralgias, chronic headaches, and PTSD).

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of fatigue.

On December 2009 VA Gulf War examination, the Veteran was diagnosed with chronic fatigue, and a note was made to rule out CFS.  VA treatment records since February 2010 have documented his ongoing complaints of hypersomnolence and fatigue.  On June 2010 VA muscles examination, it was noted that his feeling tired during the day could be explained from a diagnosis of obstructive sleep apnea (which was diagnosed after service discharge).  On October 2010 VA Gulf War examination, it was noted that his daytime hypersomnolence (caused by sleep apnea) had improved since starting on a CPAP machine, though he still reported chronic fatigue requiring frequent rest periods throughout the day; the October 2010 VA examiner noted that the Veteran had not been diagnosed with CFS and that there were no objective findings of a diagnosis of CFS.  However, VA treatment records beginning in June 2011 note CFS on the Veteran's list of diagnoses.  An April 2012 statement from a VA physician assistant opined that the Veteran's obstructive sleep apnea, chronic pain, and PTSD likely contributed to his complaint of chronic fatigue.  On December 2012 VA fibromyalgia examination, fatigue was indicated to be a symptom of his fibromyalgia.  At his March 2015 hearing, he testified that he did have a diagnosis of CFS (through his VA treatment).

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current disability manifested by fatigue and the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion (with adequate rationale) is also needed regarding whether the Veteran's fatigue symptoms may be manifestations of a "qualifying chronic disability" under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).  In addition, a medical opinion (with adequate rationale) is needed to address any relationship between any current disability manifested by fatigue and the Veteran's service-connected disabilities (to include arthralgias, chronic headaches, and PTSD).


Service Connection for IBS, GERD, Hiatal Hernia, and Diverticulitis of the Colon

The Veteran contends that he has suffered from IBS, GERD, hiatal hernia, and diverticulitis of the colon ever since his service in Southwest Asia.  He also contends that his current hiatal hernia and diverticulitis of the colon are secondary to IBS and/or GERD.

A July 1991 service treatment record noted that his stomach hurt; the rest of his service treatment records do not note any complaints, findings, diagnosis, or treatment pertaining to his stomach or gastrointestinal system.

A September 2001 private treatment record noted diarrhea and that reasons for the Veteran's abdominal complaints remained unclear.  A March 2004 private treatment record noted abdominal pain especially after eating.  On December 2009 VA Gulf War examination, he reported having stomach pain after meals with diarrhea; it was noted that he had no history of acid reflux; and he was diagnosed with vague abdominal discomfort, probably chronic gastritis or IBS.  A January 2010 VA upper gastrointestinal series (UGI) revealed a moderate sized sliding-type hiatal hernia and very significant GERD.  A March 2010 VA CT scan of his abdomen revealed diverticulosis of the colon.  VA treatment records since March 2010 have documented his ongoing complaints of diarrhea.  An April 2010 VA treatment record noted an assessment of "? Irritable bowel syndrome."

On June 2010 VA stomach examination, the Veteran reported a history of sporadic diarrhea and upset stomach since the 1990s and that he currently took Nexium for GERD.  The June 2010 VA examiner diagnosed him with IBS and GERD, and opined that his IBS and GERD were less likely as not caused by or a result of service (including stomach pain treated therein), with the rationale that there was no documentation regarding continuity of care until the 2000s, no documentation of having the conditions in the late 1990s, and no documentation regarding chronicity.

VA treatment records in September 2010 documented his hospitalization for diverticulitis, and it was noted that the flare-up of such was thought to be due to poor diet choices.

On October 2010 VA Gulf War examination, he reported a history of stomach pains and gastrointestinal issues dating back to the 1990s.  The October 2010 VA examiner opined that there was no documentation to support a diagnosis of IBS and no objective findings of IBS, but diagnosed him with GERD and diverticulitis.  In a January 2011 addendum, the October 2010 VA examiner opined that the Veteran's GERD, hiatal hernia, and diverticulitis were less likely as not caused by or a result of a specific exposure event experienced by the Veteran during service in Southwest Asia, with the rationale that these conditions had etiologies that could not be attributed to a specific exposure event experienced by the Veteran during service in Southwest Asia.

VA treatment records beginning in June 2011 note IBS on the Veteran's list of diagnoses.  In his April 2012 VA Form 9, he asserted that he did not have the insurance, money, or knowledge to seek treatment for his stomach issues from the 1990s through 2009, despite his continuity (and worsening) of symptomatology since his service discharge.  On December 2012 VA fibromyalgia examination, irritable bowel symptoms and IBS were indicated to be symptoms of his fibromyalgia.  At his March 2015 hearing, he testified that he did have a diagnosis of IBS, GERD, hiatal hernia, and diverticulitis (through his VA treatment) and that he had had stomach issues for "many years"; he also testified that his GERD and IBS had caused his hiatal hernia and diverticulitis of the colon.

The rationale for the opinion provided by the June 2010 VA examiner (i.e., that the Veteran's diagnosed disabilities of IBS and GERD were less likely as not caused by or a result of service) is inadequate, because such rationale failed to take into account the Veteran's own statements regarding continuity of symptomatology since the 1990s despite his not seeking formal treatment.  Therefore, an examination to secure a new medical opinion (with adequate rationale) addressing any relationship between his current gastrointestinal disabilities and his military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion (with adequate rationale) is also needed regarding whether the Veteran's gastrointestinal symptoms may be manifestations of a "qualifying chronic disability" under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).

Rating for PTSD

The Veteran was most recently afforded a VA examination to assess his service-connected PTSD disability in November 2010.  Thereafter, at his May 2015 hearing, he testified that he felt his disability was worse at the present time (since being rated at 50 percent), and that he was no longer working as of April 2012.  [The Board notes that he is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective March 31, 2012.]  He also testified that VA had scheduled him for a VA psychiatric examination in May 2014 and that he had contacted VA to reschedule due to illness (which is confirmed by the evidence of record), but VA never rescheduled the examination.  He further testified that he was currently receiving treatment for his PTSD at the VA Medical Center (VAMC) in West Palm Beach, Florida.  [The most recent VA treatment reports currently associated with the record are dated in September 2013.]

Given the allegations of increased severity (at his March 2015 hearing), a contemporaneous examination to assess his PTSD disability is necessary.  In addition, ongoing reports of VA treatment must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all updated (to the present) VA treatment and evaluation the Veteran has received for such disabilities since September 2013.

2.  Secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including any decision(s) and all medical evidence considered in making the decision(s).  If such is provided by disc, then print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  Arrange for the Veteran to be examined by an appropriate physician (or physicians) to establish the existence, and ascertain the nature and likely etiology, of any current chronic disability manifested by fatigue (including CFS) and gastrointestinal symptoms (including IBS, GERD, hiatal hernia, and diverticulitis of the colon).  The Veteran's entire record must be reviewed by the examiner(s) in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner(s) must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each disorder manifested by fatigue (including CFS) and gastrointestinal symptoms (including IBS, GERD, hiatal hernia, and diverticulitis of the colon) found.  All pertinent diagnoses already of record (including for CFS and IBS) must be addressed.

(b) Please identify the most likely etiology for any/each disability entity manifested by fatigue (including CFS) and gastrointestinal symptoms (including IBS, GERD, hiatal hernia, and diverticulitis of the colon) diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner(s) should specifically consider and address any pertinent findings in the Veteran's service treatment records, as well as the Veteran's allegations of continuity of symptomatology since his Southwest Asia service.

(c) If the answer to (b) is NO, then please determine whether it is at least as likely as not (a 50% or better probability) that examination findings or other evidence demonstrate that the Veteran's fatigue and/or gastrointestinal symptoms are:

(i) An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
(ii) A medically unexplained chronic multisymptom illness.

The examiner is advised of the distinction between a "medically unexplained chronic multisymptom illness" (which is defined as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities," such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and a "chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis."  In other words, if any diagnosis is partially understood in terms of etiology or pathophysiology, it is not a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."

(d) In addition, for any/each disability entity manifested by fatigue (including CFS), is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected arthralgias, chronic headaches, and/or PTSD?

The examiner(s) must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

4.  Arrange for a psychiatric examination of the Veteran to determine the severity of his service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected PTSD (and their degree of severity and impact on function).

(b) Please specifically comment on the impact of the Veteran's service-connected PTSD on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

